Title: Thomas Barclay to John Adams, 31 Jul. 1786
From: Barclay, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Mogadore

               31st. July 1786
            
          

          Above is Copy of a Letter which I wrote this Day to Mr. Jay, and as it contains all that is proper to say at
            present I shall not now make any additions on the Subject of the Treaty since my arrival
            in Barbary I have taken up three thousand five hundred Dollars which are disposed of,
            & for which I shall value on you some time hence, as it is impossible to
            negotiate Bills on Europe at this place. Tomorrow I am to Set out on my way to Tangers
            & at present conclude with the Assurance of being always Dear Sir / Your most
              obt. / Humble Servt.
          
            
              Thos. Barclay
            
          
        